Citation Nr: 1737983	
Decision Date: 09/08/17    Archive Date: 09/19/17

DOCKET NO.  10-00 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for onychomycosis of the right foot with heloma dura and a curly fifth toe. 

2.  Entitlement to an initial rating in excess of 10 percent for onychomycosis of the left foot with a curly fifth toe.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1979 to April 1982 with subsequent reserve service. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision issued by the Department of Veterans Affairs (VA) Appeal Management Center (AMC) in Washington, D.C. which granted service connection for a bilateral foot disorder with an initial noncompensable evaluation assigned effective January 15, 2002.  Jurisdiction over the claims file is currently held by the RO in Oakland, California. 

In July 2010, the Veteran testified at a Board hearing before a Veterans Law Judge that is no longer with the Board.  A copy of this transcript is of record.  

In a September 2010 decision, the Board remanded the appeal for further development. 

In a January 2011 rating decision, the RO granted service connection for onychomycosis of the right foot with heloma dura and a curly fifth toe and assigned a 10 percent rating, effective January 15, 2002.  The RO also granted service connection for onychomycosis of the left foot with a curly fifth toe and assigned a 10 percent rating, effective January 15, 2002. 

In an October 2014 decision, the Board remanded the appeal for further development.  

In February 2016 the Veteran was provided another hearing before the undersigned Veterans Law Judge.  See 38 U.S.C.A. § 7107 (c) (West 2014).  A copy of this transcript is of record.   

In June 2016 and January 2017 decisions, the Board remanded the appeal for further development.

The Board notes that in December 2016, the Veteran was issued statements of the case regarding the issues of entitlement to service connection for sleep conditions, hypertension and posttraumatic stress disorder and entitlement to increased ratings for a gynecological condition diagnosed as residuals of caesarian section and residuals of left breast surgery, to include left breast infections, abscesses and cellulitis, with scar.  The Veteran perfected her appeal with a January 2017 VA Form 9.  However, the issues have not yet been certified to the Board.  A review of the Veteran's electronic Veterans Appeals Control and Locator System (VACOLS) records reveals that the issues have been closed.  Additionally, the Board's review of the claims file reveals that the AOJ has initiated additional action on these issues.  Therefore, the Board will not accept jurisdiction over these issues and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).  

The Board also notes that in July 2017, the Veteran filed a Motion to Advance on the Docket regarding this appeal before the Board.  As this Board decision constitutes a full grant of all benefits sought on appeal, leaving no further actions or process prior to the decision, this decision renders moot the motion to advance the case on the Board's docket.

The Board also acknowledges that after the April 2017 supplemental statement of the case, additional VA and private treatment records were associated with the claims file.  However, the additional treatment records are either duplicative or irrelevant to the issues on appeal.  38 C.F.R. §§ 19.31, 19.37.  Therefore, an additional remand is not warranted.


FINDINGS OF FACT

1.  For the entire appeal period, the Veteran's onychomycosis of the right foot with heloma dura, curly fifth toe, plantar fasciitis, calcaneal spurs, hallux valgus, pes cavus, bursitis 5th toe, short Achilles tendon/sol equinus/limb cramps, tinea pedis and degenerative arthritis of the toes has more closely approximated actual loss of the foot.  

2.  For the entire appeal period, the Veteran's onychomycosis of the left foot with a curly fifth toe, plantar fasciitis, calcaneal spurs, hallux valgus, pes cavus, short Achilles tendon/sol equinus/limb cramps, tinea pedis and degenerative arthritis of the toes has more closely approximated actual loss of the foot.  


CONCLUSIONS OF LAW

1.  The criteria for an initial 40 percent rating, but no higher, for onychomycosis of the right foot with heloma dura, curly fifth toe, plantar fasciitis, calcaneal spurs, hallux valgus, pes cavus, bursitis 5th toe, short Achilles tendon/sol equinus/limb cramps, tinea pedis and degenerative arthritis of the toes have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.40, 4.45, 4.68, 4.71a, Diagnostic Code 5284 (2016).

2.  The criteria for an initial 40 percent rating, but no higher, for onychomycosis of the left foot with a curly fifth toe, plantar fasciitis, calcaneal spurs, hallux valgus, pes cavus, short Achilles tendon/sol equinus/limb cramps, tinea pedis and degenerative arthritis of the toes have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.40, 4.45, 4.68, 4.71a, Diagnostic Code 5284 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claim submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103 (a) (West 2014); 38 C.F.R. § 3.159 (b) (2016).  The Veteran's claim for higher initial ratings arises from disagreement with the initial evaluation that was assigned following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA also has a duty to assist the Veteran in the development of a claim.  This duty includes assisting the Veteran in the procurement of pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  The Board acknowledges that the Veteran has alleged that some of her active duty service treatment records and VA service treatment records have not been associated with the claims file.  See April 2009 statement, July 2010 Board hearing, and February 2016 Board hearing.  However, upon review of the Veteran's claims file the Veteran's VA treatment records appear to be complete.  Additionally, the Board notes that in a November 2006 decision, the Board remanded to search for additional service treatment records.  An October 2014 Request for Information shows that the RO requested the Veteran's complete medical/dental records.  In August 2015, the RO received the Veteran's reserve service treatment records and it was noted that there were no other records located in St. Louis.  The Board thus finds that all of the Veteran's available service treatment records have been obtained and an additional remand is not necessary.  See generally Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands that would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).

The Veteran was afforded VA examinations in June 2007, March 2015, July 2016 and April 2017.  The RO also obtained a VA addendum opinion in September 2016.  The Board acknowledges that the Veteran has alleged that the June 2007, March 2015 and July 2016 VA examinations were not adequate.  See April 2007; February 2016 Board hearing; see also April 2017 statement.  However, the Board finds that, when taken together, the VA examination reports are adequate for rating purposes because the examiners conducted clinical evaluations, interviewed the Veteran and described the Veteran's disabilities in sufficient detail so that the Board's evaluation is an informed determination.  See Nieves-Rodriquez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Furthermore, the April 2017 VA examiner adequately addressed the nature and etiology of the Veteran's other diagnosed foot disabilities and provided sufficient rationale for his conclusions.  Id.  

The Board also acknowledges that in Correia v. McDonald, 28 Vet. App. 158 (2016), the Court held that the final sentence of 38 C.F.R. § 4.59 requires that the examiner record the results of range of motion testing "for pain on both active and passive motion [and] in weight-bearing and non-weight-bearing."  Here, the Board notes that the rating criteria for disabilities of the feet are not based on range of motion.  Therefore, such testing would not provide any relevant information to allow the Board to rate the Veteran's disability.  As such, an additional remand is not necessary.

As previously noted, the Veteran was provided an opportunity to set forth her contentions before Veterans Law Judges in July 2010 and February 2016.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103 (c)(2) requires that a "hearing officer" who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the Veteran has not raised any deficiency with the hearings.  See Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).

The Board also finds that that the RO has substantially complied with the September 2010, October 2014, July 2016 and January 2017 Board remand directives which included, in relevant part, obtaining outstanding VA treatment records, obtaining the Veteran's Social Security Administration (SSA) records and affording the Veteran VA examinations and opinions.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999); see also Stegall v. West, 11 Vet. App. 268 (1998).  

The Board thus finds that all necessary development has been accomplished and appellate review may proceed.  See Bernard v. Brown, 4 Vet. App. 384 (1993).




Analysis

The Veteran contends that her service-connected onychomycosis of the right foot with heloma dura and a curly fifth toe and service-connected onychomycosis of the left foot with a curly fifth toe are more severe than reflected in her current disability ratings. 

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § Part 4 (2016).  Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity. 

The veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995). Where, as here, the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  Fenderson v. West, 12 Vet. App. 119, 126 (1999). 

When there is a question as to which of two ratings to apply, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating, otherwise the lower rating shall be assigned.  38 C.F.R. § 4.7 (2016). 

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2016).

At the outset, the Board notes that in addition to the service-connected onychomycosis of the right foot with heloma dura and a curly fifth toe and onychomycosis of the left foot with a curly fifth toe, the April 2017 VA examination shows that the Veteran was also diagnosed with bilateral plantar fasciitis, sol equinus, calcaneal spurs, bilateral hammer toes, bilateral hallux valgus, bilateral acquired pes cavus, bursitis right 5th toe, limb cramps, bilateral short Achilles tendon (acquired) and tinea pedis.  Therefore, in order to properly rate the Veteran's service-connected disabilities, the Board must determine whether the Veteran's additional disabilities are directly related to her military service or to her service-connected bilateral foot disability.  

In this regards, service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. 1110, 1131 (West 2014); 38 C.F.R. 3.303 (a) (2016).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  See 38 C.F.R. § 3.310 (a); Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

Turning to the evidence of record, a January 1980 service treatment record shows that the Veteran was treated for the complaint of a painful corn on the 5th digit of the right foot for a two year duration.  It was noted that it was painful upon lateral shoe pressure.  An April 1980 service treatment record shows that the Veteran underwent a removal of a small amount of bone from the right 5th toe to eliminate a corn.  

A March 1989 Army Reserve enlistment report of medical examination shows that the Veteran's feet and lower extremities were noted as normal.   

A March 1989 Army Reserve enlistment report of medical report of medical history shows that the Veteran denied foot trouble.  The Veteran did report a past allergic reaction to penicillin and a history of a C-section.  

A September 1997 private x-ray revealed minimal degree of hallux valgus bilaterally, otherwise normal feet.  It was noted that the Veteran had a ten year history of painful feet with no known trauma.  

Private treatment records dated June 2010 to July 2016 show that the Veteran underwent injection for neuroma/bursa/tendon.  

January 2012 VA x-rays revealed degenerative changes of the bilateral feet.  The examiner diagnosed pain in limb, keratoma and hammertoes.  

The Veteran was afforded a VA foot conditions examination in July 2016.  The examiner concluded that it was his medical opinion that it is reasonable to assume that the limited ankle joint dorsiflexion led to the Veteran's above mentioned conditions and not the curly fifth digit or heloma dura.  In addition, as stated above it is as least as likely as not that the Veteran's onychomycosis caused or aggravated the tinea pedis.  

In a September 2016 addendum opinion the examiner concluded that the onychomycosis of the right foot with heloma dura and a curly fifth toe and onychomycosis of the left foot with curly fifth toe had not caused or aggravated the (i) heel spur syndrome, (ii) bursitis foot/ankle, (iii) gastros/sol equinus, (iv) neuroma/bursa/tendon, (v) degenerative changes of the feet, (vi) bilateral plantar fasciitis, (vii) limb cramps, (viii) bilateral hammertoes, and (ix) bilateral short Achilles tendon.

The Veteran was afforded a VA foot conditions examination in April 2017.  The examiner noted that the Veteran was service connected for tinea pedis and onychomycosis.  

The examiner also noted that the Veteran is service connected for bilateral curly toes.  The examiner noted that review of evidence in service treatment records was difficult as her service treatment records from her active duty period were sketchy.  The examiner noted that there was ample documentation of her obstetric and gynecologic issues, but there was only a single documented note regarding the feet.  She was noted in 1980 to have had evidence of a corn on the lateral aspect of the right 5th toe and was also diagnosed with a hammertoe of that toe.  The examiner noted that there was no mention of a similar diagnosis on the left foot and currently no similar lesions such as a corn are seen on the left 5th toe presently.  The examiner noted that there was clear evidence of a substantial corn (AKA heloma dura) that persists on the right 5th toe.  The examiner noted that extensive review of the medical literature regarding these are notable for the fact that "curly toes" are generally considered a congenital deformity, that most often is not symptomatic until adulthood, which was consistent with this Veteran's history.  The examiner explained that despite there being no evidence to suggest that the left curly toe was present during active duty, it is reasonable to assume so as these conditions are often bilateral.  The examiner also explained that given that the podiatrist felt comfortable assuming that a curly toe also existed on the left given the propensity of the condition to be bilateral, and then by extension it is reasonable to assume that the condition was congenital.  

The examiner explained that the literature discusses the progression of these deformities as common during adulthood, and often result in degenerative processes of the feet.  The examiner noted that the issue then would be service aggravation regarding the curly toes and related problems.  The examiner noted that the use of the boots would suggest that the corn on the right foot was a service related aggravation, although that condition is already documented in the service treatment records from January 1980 and would not be contested.  

The examiner noted that the Veteran, however, has since developed a pes cavus or high arched foot deformities, bilateral hallux valgus, and shortening of the plantar fascia with resultant cramping of the arch musculature and calves ( due to Achilles tendon shortening secondary to pes cavus, noted as sol equinus).  The examiner noted that thorough review of the literature suggests that there are a number of conditions associated with curly toes that typically progress through adulthood.  The examiner explained that given that these additional conditions are expected to progress, it cannot be said that service itself was responsible for that progression as these issues did not become problematic until about 1997, fully 15 years after active duty.  The examiner noted that of additional importance is an entrance personal history questionnaire completed by the Veteran in 1989, seven years after discharge from active duty.  The examiner noted that she was examined for enlistment into the reserves and clearly indicated on that form that she was not having any foot problems at that time as the item referencing that is marked in the negative.  The examiner also noted that review of the literature does not suggest at any point that the onychomycosis of the toenails or pedal skin is causally related to those anatomic deformities and related complications.  

The examiner noted that there is a mention in the AMIE request of bursitis/tendon/neuroma.  The examiner noted that on review of the records, it is seen that this nomenclature is present in Dr. B's note of 2010.  The examiner noted that further review of that note shows that the Veteran had some bursitis of the right 5th toe and that was injected, the procedure code was for bursitis/tendon/neuroma, and is an inclusive code for injection due to any one of those conditions but does not imply that all three are present.  The note clearly indicates bursitis of the right 5th toe.  The bursitis of the right 5th toe, given the underlying abnormality of the curly toe and longstanding presence of the heloma dura there, is a consequence of that.  

The examiner noted that tinea pedis and onychomycosis are continuing conditions which have been granted service connection based on the Veteran's reports that this in fact occurred during her 1979 to 1982 tour of active duty.  

In regards to the bilateral curly toes, the examiner noted that the only documentation regarding this condition is a note in January 1980 indicating a hammertoe of the right 5th toe and a corn on the lateral aspect.  The examiner noted that there was no mention of bilateral findings.  The examiner noted that the hammertoe description could easily have been the description related to a curly toe, and Dr. F later opined that the Veteran did have curly toe on the right related to service and indicated that despite lack of evidence that it was on the left as well, and the Veteran was subsequently given service connection for both feet as it relates to the curly toes.  The examiner explained that given the preponderance of the literature which clearly indicates that this is a congenital condition, it is reasonable to assume that this was present on induction into service, but again, the literature indicates that this condition is rarely symptomatic until adulthood.  The examiner explained that the only aggravation related to service that can be established is the heloma dura, which also is already service connected.  

The examiner explained that the literature indicates that the curly toe condition and related complications typically progress over time with additional problems eventually becoming evident with time.  The examiner noted that this is consistent with the provided history by the Veteran.  The examiner explained that given that degenerative changes in the great toes did not occur until 1997 at which time it was minimal, it is unlikely that this is related to the three years in service, but represents the natural progression of the condition.  The examiner explained that given further that the presence of the high arch, plantar fasciitis, heel spurs and shortened Achilles tendon (resulting in cramping of the arches and calves) were not fully elucidated until 2007, it is likely that these complications represent natural progression of the condition.  

The examiner also concluded that it is less likely than not that the Veteran's bilateral hallux valgus was incurred during military service, and given that the literature indicates that multiple foot abnormalities are commonly associated with this disorder, it is less likely than not that the Veteran's bilateral hallux valgus was aggravated beyond natural progression by military service.  

The examiner also concluded that it is less likely than not that the Veteran's bilateral sol equinus, pes cavus, and arch cramping and shortened Achilles tendon were incurred during active military service, and given that the literature supports that these conditions either represent expected progression of the condition or separately occurring conditions, and given that these conditions did not present until over two decades beyond service, it is concluded that it is less likely than not that these conditions were aggravated beyond natural progression by the bilateral curly toes. 
The examiner also concluded that it was at least as likely as not that the Veteran's bursitis of the right 5th toe is related to the service connected heloma dura and right curly toe, as direct pressure on the 5th toe due to the corn may easily result in inflammation of the underlying bursa. 

The examiner also concluded that it was less likely than not that the Veteran's plantar fasciitis and accompanying heel spur were incurred during active military service.  The examiner explained that these conditions were not fully described until 2010.  The examiner explained that these are expected complications due to the sol equinus/high arch/pes cavus condition.  The examiner explained that given that the Veteran was entirely asymptomatic in 1989 with respect to any foot problem, and given that this condition is considered one of the possible complications of curly toe conditions, and given that this did not become symptomatic until many years post service, it is concluded that it is less likely than not that the plantar fasciitis and heel spurs were aggravated beyond natural progression by the bilateral curly toes.  

The examiner also concluded that it was less likely than not less likely than not that the Veteran's bilateral degenerative arthritis of the metatarsal phalangeal joints of the bilateral great toes were incurred in service, and it is less likely than not that the degenerative arthritis of the toes was aggravated beyond natural progression by the service connected curly toes or onychomycosis.  The examiner explained as noted above, Dr. F clearly indicated in his C&P exam that the degenerative changes were unrelated to her service connected conditions, and the literature that was reviewed supports this stance.  

The examiner noted reference to "Interventions for the prevention and treatment of pes cavus (high-arched foot deformity)", "Interventions for the prevention and treatment of pes cavus", "Up To Date: pes cavus, plantar fasciitis, bursitis, onychomycosis, hallux valgus", and "Congenital Curly Toe: Ortho Bullets".  

Based on the above, and after resolving all reasonable doubt in favor of the Veteran, the Board finds that the Veteran's currently diagnosed plantar fasciitis, calcaneal spurs, bilateral hallux valgus, bilateral acquired pes cavus, bursitis right 5th toe, bilateral short Achilles tendon/sol equinus/limb cramps, tinea pedis and arthritis are natural progressions of the Veteran's service-connected bilateral curly toes.  That is, the Board finds that the Veteran's conditions are related to her service connected onychomycosis of the right foot with heloma dura and a curly fifth toe and onychomycosis of the left foot with a curly fifth toe.  Crucially, service connection for curly toes was established on a direct incurrence basis.  Thus, any progression of the service connected disability is considered part of the original underlying service connected disability.  

The Board acknowledges that the April 2017 VA examiner concluded that the Veteran's arthritis was not related to service or her service-connected disabilities.  However, as the examiner also stated that the degenerative changes in the great toes represented the natural progression of the condition, the Board resolves doubt and concludes that the Veteran's degenerative changes of the toes are also related to her service-connected condition.  

The Board also acknowledges the diagnosis of bilateral hammertoes.  However, the April 2017 VA examiner explained that the hammer toes were most likely in reference to the Veteran's bilateral curly 5th toe.  As such, the Board finds that specific consideration of hammertoes is not necessary.  Additionally, the Board notes that the April 2017 VA examiner explained that sol equinus is the same as bilateral shortened Achilles.  Therefore, such disabilities will be considered as one in the same.  

Now the Board must determine the proper disability ratings for the Veteran's conditions. 

In this regards, a July 1997 private treatment record shows that the Veteran was treated for fungal appearing process of all toenails and dry red peeling skin of the feet.  

A July 1997 private treatment record shows that the Veteran was treated for fungal appearing process of all toenails and dry red peeling skin of the feet.  

A November 1997 private treatment record shows that the Veteran was treated for pain in the feet and it was noted that the Veteran has flaky skin on both feet and the toenails were thick. The Veteran reported that the blister like areas come up and then pop.  

A January 1998 private treatment record shows that the Veteran was diagnosed with ochnymocoses/omychodystiphy.  The Veteran was also diagnosed with tinea pedis and prescribed Lamisil cream.  Another January 1998 private treatment record shows that the Veteran underwent a temporary total removal of both great toenails and both 5th toenails for pain in both.  

An August 2000 private treatment record shows that the Veteran was diagnosed with onychomycosis of all ten toes.  

An April 2002 private treatment record shows that the Veteran reported that she had the 1st and 5th bilateral toenails removed two years prior and they came back worse than before.  She reported that she has pain in her toenails.  

A May 2002 private treatment record shows that the Veteran underwent removal of both big toenails and 5th toe nails with the killing of the root with acid to relieve pain.  

A May 2002 VA treatment record shows that the Veteran has been soaking daily and bandaging as instructed.  On physical examination, NVSI bilateral hallux nail beds had fibrotic tissue covering a healthy red base.  There was no erythema, or edema or drainage or malodor bilaterally.  The Veteran was diagnosed with status post TNA bilateral hallux for 1 week, healing.  

A September 2003 VA treatment record shows that the Veteran was treated for recurrent nails at the former TNA sight bilateral hallux.  The Veteran reported that her pain was completely resolved but she was now unhappy with the appearance.  She reported that the fungus started in the military.  The Veteran was diagnosed with recurrent toenail grown and a TNA redo with phenol was scheduled for October 2003, to include nail beds debrided.  

The Veteran was afforded a VA examination in June 2007.  The Veteran reported that she has fungus on all her toenails, her feet swell and she has hard skin on her little toes that were painful.  The Veteran reported that after service the next time she sought medical attention for the toenails was in 1998 at which time they removed both big toe nails and applied Lamisil cream, however the condition returned and it was worse.  The Veteran reported that when her toe nails grew back in infected all of her other nails and the big toes became painful.  The Veteran reported that in 2002 she had a chemical matrixectomy performed on both big and little toe nails.  The Veteran reported that that the toenails grew back "with fungus and are extremely painful".  

The Veteran reported that she has been soaking in Epsom salts and peeling off whatever she can.  The Veteran reported that her therapy has consisted of shaving it down and applying lotion that has provided approximately 60 percent to 70 percent improvement while walking barefoot and 50 percent improvement with closed in shoes.  The Veteran reported that she experiences pain that is sharp whenever it wants to be.  The Veteran reported that her right foot is worse than the left foot regarding the hard skin.  The Veteran reported that the pain was aggravated by closed in shoes.  The Veteran reported that she was able to perform her ADLs with the exception of when they are swollen at which time it causes impairment where she has to get off of her feet.  The Veteran reported that she experienced flare-ups three times per month especially in the summer.  The Veteran reported that her average daily pain is 5 out of 10 and when the flare ups occur is 10 out of 10.  The Veteran denied the current use of crutches, canes, walkers, inserts or other assistive devices.  The Veteran reported that she is self-employed and can be on her feet from eight to twelve hours per day up to three days per week "while doing my vending".  The Veteran reported that since she is self-employed she is able to take regular breaks during the day to get off of her feet to alleviate the foot pain.  The Veteran denied loss of motion, weakness or fatigability.

On physical examination of the left foot, there were no open lesions, hyperkeratosis or macerated web spaces.  Big toe and fifth digit nail plates were thickened and discolored with subungual debris and pain to palpation.  The second, third and fourth nail plates were discolored and mildly thickened with tenderness to palpation.  Skin was dry and flakey to the plantar aspect of the foot and big toe.  On physical examination of the right foot, there were no open lesions or macerated web spaces. Big toe and fifth digit nail plates were thickened and discolored with subungual debris and pain to palpation.  The second, third and fourth nail plates were discolored and mildly thickened with tenderness to palpation.  There was hyperkeratosis dorsolateral aspect of the fifth digit proximal interphalangeal joint with pain upon direct palpation.  There was no erythema.  Muscle testing was 5/5 without pain.  

Nonweight bearing testing revealed adduction and varus rotation of the left fifth toe revealed no pain or crepitus with range of motion of the ankle joint, subtalar joint, midtarsal joint, metatarsophalangeal joints one, two three, four and five, hallux interphalangeal joint or proximal/distal interphalangeal joints two three, four and five.  Adduction and varus rotation of the fifth toe revealed mild lateral deviation of the big toe at the metatarsophalangeal joint with slight prominence of the medical eminence that was non-painful to palpation.  There was no pain or crepitus with range of motion of the ankle joint, subtalar joint, midtarsal joint, metatarsophalangeal joints one, two three, four and five, hallux interphalangeal joint or proximal/distal interphalangeal joints two three, four and five.  There was pain to palpation of the fifth proximal interphalangeal joint.  There was no pain to palpation of the Achilles tendon, peroneal tendons, sinus tarsi, anterior talo-fibular ligament, posterior talo-fibular ligament, calcaneofibular ligament, anterior-inferior tibio fibular ligament, deltoid ligament, posterior tibial tendon, medial calcaneal tubercle, medial band of the plantar fascia, and inferior aspect of metatarsal heads on, two, three, four, and five.  Weight bearing testing revealed no decrease in height of the medial longitudinal arch, double limb toe raise with calcaneal inversion and Achilles tendon and rear foot perpendicular.  The Veteran's gait analysis revealed to be left foot inverted throughout mid-stance without limping or antalgia noted.  The examiner diagnosed onychomycosis, painful heloma dura (hard corn) right fifth toe and curly fifth toe bilateral.  

Private treatment records dated June 2010 to July 2016 show the Veteran complained of bilateral foot pain, right worse than left and fungal toenails.  It was noted that the Veteran had pain in the right 5th toe.  A June 2010 private treatment record shows that the Veteran had fungus of toenails 1, 2, 3, 4 and 5 bilaterally with partial removal of both toenails by another podiatrist.  It was noted that the Veteran had recurrent ingrown toenails, athletes foot condition with scaling and discoloration of the 5th toes bilaterally with painful bursitis of the 5th toe right.  July 2010 private treatment records show that the Veteran continued with Athlete's foot condition, both feet, and was using prescription cream provided by another podiatrist.  It was noted that the Veteran also had fungus of the toenails but her chief complaint was pain and tenderness with bursitis 5th toe right. 

At the July 2010 Board hearing, the Veteran reported that she has pain when walking and sitting.  She reported that she could be driving and her left foot will cramp up on her and she will try to stomp it out.  She reported that this also happens while walking.  She reported that she cannot wear high heels.  She reported that she has constant problems with her toenails.  She reported that the removal of the toenails does not help because the fungus will return.  She reported that the amount of curling she has on her toes depends on what she is doing.  She reported that she has a painful corn on her right foot.  She reported that all ten toes hurt.  She reported that the big toes are the most painful.  

A December 2010 VA treatment record shows that the Veteran underwent bilateral nail matrixectomy of toes 1-5 bilateral.  

Another December 2010 VA treatment record noted that the Veteran has a long history of nail fungus, despite topical medication, and prior surgery.  It was noted that she has recurrent blistering of the feet controlled with soaking with Lysol.  She reported that she has had prior nail avulsions and nail matrixectomies with regrowth of toenails.  

A February 2011 VA treatment record shows that the Veteran underwent a bilateral matriectomy.  

A December 2011 VA treatment record shows that the Veteran reported that she had bilateral foot surgery and now had foot pain and difficulty walking.  

The Veteran was afforded a VA foot conditions examination in March 2015.  The examiner diagnosed onychomycosis right foot with heloma dura right 5th toe and curly 5th toe and onychomycosis left foot with curly 5th toe.  The Veteran reported that she is status post-surgery in 2012 and followed by Dr. S., a podiatrist at the VA in Martinez, California.  The Veteran reported that she has discomfort, describes cramps in her left foot and feels like she is losing the circulation in her feet.  The Veteran reported that she wears arch supports which helps with the stabbing pain and is required to do Lysol bath soaks weekly.  The Veteran reported discomfort with shoes.  It was noted that the Veteran was not currently prescribed any prescription medications.  

The Veteran did not report pain, flare-ups or functional loss or functional impairment of the foot.  The examiner explained that the Veteran did not have a clinical diagnosis of a foot injury.  The examiner noted that the Veteran had a bilateral nail extraction as part of a treatment regimen for chronic nail onychomycosis.  It was noted that the Veteran's condition did not chronically compromise weight bearing.  There was no pain on physical examination.  There was no functional loss for the lower extremities attributable to the claimed condition.  There was no pain, weakness, fatigability, or incoordination that significantly limits functional ability during flare-ups or when the foot is used repeatedly over a period of time.  There was no other functional loss during flare-ups or when the foot is used repeatedly over a period of time.  X-rays revealed no significant interval change compared to prior exam.  The examiner concluded that the Veteran's feet did not impact her ability to perform any type of occupational task.  The examiner concluded that the Veteran did not have a clinical diagnosis of a foot injury.  The examiner explained that the Veteran had her bilateral toenails extracted due to onychomycosis.  The examiner noted that there were no foot abnormalities found on x-ray.  The examiner noted that there was normal bone alignment of the bilateral feet.  

The Veteran was afforded a VA skin examination in March 2015.  The examiner diagnosed onychomycosis.  The Veteran reported the same history as noted in the March 2015 VA foot conditions examination.  The Veteran's skin conditions did not cause scarring or disfigurement of the head, face or neck.  The Veteran did not have any benign or malignant skin neoplasms (including malignant melanoma).  The Veteran did not have any systemic manifestations due to any skin diseases (such as fever, weight loss or hypoproteinemia associated with skin conditions such as erythroderma).  The Veteran had not been treated with oral or topical medications in the past 12 months for any skin condition.  The Veteran had not had any treatments or procedures other than systemic or topical medications in the past 12 months for exfoliative dermatitis or papulosquamous disorders.  The Veteran had not had any debilitating episodes in the past 12 months due to urticaria, primary cutaneous vasculitis, erythema multiforme, or toxic epidermal necrolysis.  The Veteran had not had any non-debilitating episodes of urticaria, primary cutaneous vasculitis, erythema multiforme, or toxic epidermal necrolysis in the past 12 months.  The approximate total body area and approximate total exposed body area was less than 5 percent.  The examiner concluded that the Veteran's skin condition did not impact her ability to work.  

At the February 2016 Board hearing, the Veteran reported that she has lost all of her toenails and when they come back she has to get them removed by a podiatrist or soak her feet and take a tweezer to pick at it.  She reported that one of her toes is covered in black.  She reported that her right foot is worse than her left foot in that her bone is starting to curve more on the right than on the left.  She reported that both feet cramp up no matter what she wears, including if she is barefoot.  She reported that her feet will cramp up while driving and she has to hit them or hit them against the ground.  She reported that they curl up like a claw.  She reported that under her feet she has really hard callouses.  She reported that due to circulation problems she has had to have some procedures postponed.  She reported that Pine sol is the only thing that works and the over the counter creams and prescription creams do not work.  

The Veteran was afforded a VA foot conditions examination July 2016.  The Veteran reported a complaint of a painful corn on the right fifth toe for the past fifteen to twenty years.  The Veteran reported that three weeks into active duty she developed pain in the right arch and went to sick call and was placed on profile to wear "gym shoes".  The Veteran reported that she was made arch supports which took away the pain in the arch but developed subsequent pain on the outside of the right foot while wearing boots and was placed back on profile.  The Veteran reported wearing the orthotics in her "jump boots" for approximately one year secondary to losing them.  The Veteran reported that the "corn" showed up approximately one to two years after wearing the orthotics and she was seen by the base podiatrist who shaved the lesion down every three months with approximately 75 percent improvement in her symptoms.  In regards to the onychomycosis, the Veteran reported that approximately one and half years into her active duty status she "stumped" her toe while in the field and experienced a "pulsating sensation and a little pus around it."  The Veteran reported going to sick call where the injury was "cleaned and treated" and the area "got well."  The Veteran reported that approximately one year later the big toe turned "dark and I thought it was only bruised". She reported that two to three years later the rest of the nail plates turned "dark" and in 2013 she had all of her toenails removed secondary to the pain and fungus.  The Veteran related that approximately six to eight years prior she began to notice the skin on her feet looked dry and she would develop "small blisters with pus in them".  

The Veteran described her pain as "sharp, stabbing, and aching" in nature.  The Veteran reported that without receiving an injection "I have daily flare-ups and when I am on my feet all day, I will have pain all night in my feet all the way to my butt."  The Veteran reported that the longer she is on her feet, the more activity on her feet or the driving she does, the longer the flare-up will last and "it varies".  The Veteran's description of functional loss or functional impairment was the Veteran reported that when the pain increases "I have to stop what I am doing or I have to sit down."  The Veteran did not have any foot injuries or other foot conditions not already described.  

There was pain on physical examination of the right foot.  In regards to functional loss and limitation of motion there was less movement than normal in both feet, disturbance of locomotion and interference with standing on the right and pain, weakness, fatigability, or incoordination that significantly limited.  In the right foot, there was pain, weakness, fatigability, or incoordination that significantly limits functional ability during flare-ups or when the foot is used repeatedly over a period of time in that the Veteran reported pain while wearing shoe gear, ambulating, and driving secondary to the heloma dura requiring to stop and rest.  The Veteran reported receiving injections that assist with ambulation and once they wear off she has to wear flip flops to avoid pressure to the area.  In the left foot, there was no pain, weakness, fatigability, or incoordination that significantly limits functional ability during flare-ups or when the foot is used repeatedly over a period of time.  There was no any other functional loss during flare-ups or when the foot is used repeatedly over a period of time.  The examiner noted that the Veteran has discoloration of the toenails and dry flakey skin in a moccasin distribution.  The Veteran did not use any assistive devices as a normal mode of locomotion.  The examiner noted that the Veteran's condition impacted her ability to perform any type of occupational task that required prolonged standing or walking.  

The Veteran was afforded a VA foot conditions examination in April 2017.  The examiner noted that the Veteran reported that in summary, she has multiple issues with her feet.  The Veteran reported that currently she is having significant difficulty.  She reported that she had all toenails removed, in about 2011, for management of onychomycosis.  She reported that despite that treatment, the condition recurred, and she also began experiencing swelling and drainage, and the condition in general was worse and also involved the skin of the feet as well.  She reported that she does regular home treatment to attempt to manage, including daily soaking in Pine Sol to manage.  She reported that she home treats with over the counter antifungal cream, and she reports that she has never been on any oral medications.  

The Veteran reported daily pain in the feet, including in the arch primarily at night and the heels during the day.  She reported that she does not take any medication for pain specifically.  She reported intermittent flare-ups occur about 4 to 6 times per month, and she describes a sense of increased pain and throbbing, and swelling.  She reported that during the flare-up she will limit almost all weight bearing.  In regards to functional loss or functional impairment, the Veteran reported that in general she is no longer able to wear any footwear with elevated heels.  She reported that she is unable to tolerate impact, such as jumping.  She is unable to perform any activity that requires being up on tiptoes. She reports that her walking is limited to about two blocks before experiencing significant discomfort.  She reports that she experiences significant emotional distress due to the chronic pain and the fact that as warmer weather approaches she is embarrassed to wear open toe shoes due to the appearance of the toenails.  

The examiner noted that the Veteran had mild or moderate symptoms of the hallux valgus condition.  In regards to pes cavus, the Veteran had marked tenderness under metatarsal heads, shortened plantar fascia and some limitation of dorsiflexion at ankle.  The examiner noted that the Veteran has other foot injuries or other foot conditions not already described and referenced in the below April 2017 VA skin examination.  The examiner concluded that the severity was moderate.  The examiner noted that the foot condition did not chronically compromise weight bearing.  The examiner noted that the foot condition did require arch supports, custom orthotic inserts or shoe modifications in that the Veteran had been advised on proper foot wear but was not currently prescribed orthotics.  In regards to surgical procedures, the examiner noted that the Veteran had multiple removals of the toenails.  The examiner noted that the Veteran had residual signs or symptoms due to arthroscopic or other foot surgery in that she had regrowth of nails.  

There was pain on physical examination that contributed to functional loss.  The contributing facts of functional loss and limitation of motion was pain on weight bearing, deformity and lack of endurance.  There was pain, weakness, fatigability, or incoordination that significantly limits functional ability during flare-ups or when the foot is used repeatedly over a period of time in that the Veteran had pain on walking.  There was no other functional loss during flare-ups or when the foot is used repeatedly over a period of time.  The Veteran did not use any assistive devices as a normal mode of locomotion.  The examiner noted that the Veteran's condition limited her ability to perform any type of occupational task in that sedentary and semi-sedentary work was acceptable.  

The examiner also noted that the Veteran was service connected for tinea pedis and onychomycosis.  The examiner referenced the April 2017 Skin DBQ for evaluation of status, but noted that in general, both conditions are still active and the Veteran has evidence of hypertrophied nails bilaterally and tinea pedis evidence involving the soles of her feet.  The examiner noted that while the nailbeds are notable either for total absence of nail or partially regrown hypertrophied nails, this is evidence of ongoing mycotic involvement of all toenail areas.  The examiner noted that on exam, there was no evidence of redness, swelling, or other signs that would suggest active bacterial infection.  

The Veteran was afforded a VA skin examination in April 2017.  The examiner diagnosed tinea pedis and onychomycosis.  The Veteran reported onset of fungal nails while in service, due to required prolonged use of boots and heavy socks.  She reported that she has had numerous attempts to manage this, including several procedures to remove the toenails and destroy the nailbeds, with subsequent regrowth despite the treatment.  She reported that she has never been treated with oral antifungals, but has been treated with topical antifungals and soaks.  

None of the Veteran's skin conditions cause scarring (regardless of location), or disfigurement of the head, face or neck.  The Veteran did not have any benign or malignant skin neoplasms (including malignant melanoma).  The Veteran did not have any systemic manifestations due to any skin diseases (such as fever, weight loss or hypoproteinemia associated with skin conditions such as erythroderma).  It was noted that the Veteran has been treated with topical medication in the past 12 months in that the Veteran used Lysol as a topical soak and over the counter antifungal cream on a constant or near constant basis.  The Veteran had not had any treatments or procedures other than systemic or topical medications in the past 12 months for exfoliative dermatitis or papulosquamous disorders.  The Veteran had not had any debilitating episodes in the past 12 months due to urticaria, primary cutaneous vasculitis, erythema multiforme, or toxic epidermal necrolysis.  The Veteran had not had any non-debilitating episodes of urticaria, primary cutaneous vasculitis, erythema multiforme, or toxic epidermal necrolysis in the past 12 months.  On physical examination the total body area of the skin affected was less than 5 percent and none of the exposed area was infected.  The examiner noted that there were toenails and residuals of toenails on all 10 toes with evidence of hypertrophied nails, soles of feet bilaterally with flaking, and mildly erythematous skin.  The Veteran did not have a benign or malignant neoplasm or metastases related to any of the diagnoses.  The Veteran's skin conditions impacted his or her ability to work in that more strenuous work environments resulting in long periods of time in enclosed footwear would be expected to exacerbate condition, otherwise, sedentary, semi sedentary and light physical labor acceptable.  

In a May 2017 statement, the Veteran asserted that she was unaware that she had a genetic disease when she enlisted in the military.  She noted that the military was not aware of the condition at the time of her service.  She asserted that her current rating does not compensate for the amount of suffering that she has come to deal with over the years.  She requested an increase in rating due to the progression of her foot condition that occurred during her service.  

Again, as noted above, the Veteran is currently service connected for onychomycosis of the right foot with heloma dura and a curly fifth toe and onychomycosis of the left foot with a curly fifth toe.  The Veteran is also diagnosed with plantar fasciitis, calcaneal spurs, bilateral hallux valgus, bilateral acquired pes cavus, bursitis right 5th toe, bilateral short Achilles tendon/sol equinus/limb cramps, tinea pedis and degenerative arthritis of the toes which have been found to be related to the Veteran's service connected disabilities.  

The Board acknowledges that the April 2017 VA examiner completed the DBQ portion regarding pes planus.  However, a review of the Veteran's claims file shows that the Veteran has not been diagnosed with pes planus.  Therefore, the April 2017 examination findings regarding pes planus will not be considered in determining the Veteran's rating.  

The Veteran's onychomycosis of the right foot with heloma dura and a curly fifth toe and onychomycosis of the left foot with a curly fifth toe are currently rated under 38 C.F.R. § 4.71a, Diagnostic Code 5284 (2016), for other foot injuries.  Under diagnostic code 5284 a 10 percent rating is warranted for moderate disability; a 20 percent disability rating is assigned for moderately severe disability; and a 30 percent is assigned for severe disability.  See 38 C.F.R. § 4.71a, Diagnostic Code 5284 (2016).  Diagnostic Code 5284 also provides for a 40 percent rating if there is evidence of actual loss of use of the foot.  38 C.F.R. § 4.63 indicates that loss of use of the foot will be held to exist when no effective function remains other than that which would be equally well served by an amputation stump at the site of the election below the knee with the use of a suitable prosthetic appliance.  See 38 C.F.R. § 4.63 and 38 C.F.R. § 4.71a, Diagnostic Code 5284.  

The Board notes that in Copeland v. McDonald, 27 Vet. App. 333 (2015), the Court held that when a condition is specifically listed in the Schedule, it may not be rated by analogy.  See Suttman v. Brown, 5 Vet. App. 127, 134 (1993) (providing that "[a]n analogous rating . . . may be assigned only where the service-connected condition is 'unlisted.'").  

Here, the Veteran's degenerative arthritis of the toes is a listed condition under diagnostic code 5003.  The Veteran's bilateral acquired pes cavus is a listed condition under diagnostic code 5278.  The Veteran's bilateral hallux valgus is a listed condition under diagnostic code 5280 and the Veteran's tinea pedis is a listed condition under diagnostic code 7813.  

However, based on the lay and medical evidence of record and after resolving all reasonable doubt in favor of the Veteran, the Board finds that for the entire appeal period, the Veteran's bilateral foot disabilities have been manifested by pain, cramping, skin and toenail irritation, flare-ups and functional limitations with walking.  As such, the Board finds that attempting to assign separate compensable ratings for the Veteran's manifestations under each of her diagnosed disabilities would result in impermissible pyramiding.  38 C.F.R. § 4.14.  Moreover, crucially, the amputation rule, described below, is applicable. 

The Board instead finds that when taking into consideration the Veteran's symptomatology and lay assertions regarding her feet, the Veteran's condition more closely approximates the actual loss of both feet and a 40 percent rating under diagnostic code 5284 is most appropriate.  The Board also finds that it is more appropriate to include the Veteran's other diagnosed disabilities of the foot in the description of the Veteran's service-connected disabilities as seen above.  

In so finding, the Board notes that the amputation rule provides, in pertinent part, that the combined rating for disabilities of an extremity shall not exceed the rating for the amputation at the elective level, were an amputation to be performed.  38 C.F.R. § 4.68 (2016).  In the present case, Diagnostic Codes 5165, 5166, and 5167 provide that an amputation of the leg below the knee, an amputation of the forefoot, or loss of use of the foot, all would warrant a 40 percent rating. 38 C.F.R. § 4.71a. Therefore, the Board is awarding the Veteran the highest rating allowed by law for her feet disabilities.  

Additionally, the Veteran has not raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulgin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

Finally, a claim for a total disability rating based on individual unemployability is part and parcel of an increased rating claim, when such a claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, the Board finds that a claim for TDIU was not expressly raised by the Veteran or reasonably raised by the record as the most competent and credible evidence does not suggest that the Veteran is unemployable due solely to her service connected feet disabilities.  

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine to the extent noted.  See 38 U.S.C.A. § 5107 (b) (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2016); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


(CONTINUED ON NEXT PAGE)














ORDER

An initial 40 percent rating for onychomycosis of the right foot with heloma dura, curly fifth toe, plantar fasciitis, calcaneal spurs, hallux valgus, pes cavus, bursitis 5th toe, short Achilles tendon/sol equinus/limb cramps, tinea pedis and degenerative arthritis of the toes is granted, subject to the laws and regulations governing monetary awards.

An initial 40 percent rating for onychomycosis of the left foot with a curly fifth toe, plantar fasciitis, calcaneal spurs, hallux valgus, pes cavus, short Achilles tendon/sol equinus/limb cramps, tinea pedis and degenerative arthritis of the toes is granted, subject to the laws and regulations governing monetary awards.  



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


